                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                    March 04, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

JOE BLESSETT,                                 §
                                              §
         Plaintiff,                           §
VS.                                           § CIVIL ACTION NO. 3:18-CV-00137
                                              §
BEVERLY ANN GARCIA, et al,                    §
                                              §
         Defendants.                          §

                       MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant, Beverly Ann Garcia’s (“Garcia”), Motion to

Dismiss Plaintiff’s Amended Complaint. Dkt. 31. After reviewing the motion, the

response, and the applicable law, the Court GRANTS the motion.

                       Factual Background and Prior Proceedings

       On July 23, 1999, a Galveston County court entered a Final Decree of Divorce

between the Plaintiff, Joe Blessett ("Blessett"), and Garcia. Dkt. 31-1. In addition to

dissolving their marriage, the decree required that Blessett make monthly child support

payments to Garcia. Id. at 11. After Blessett consistently defaulted on this child support

obligation for sixteen years, the county court entered an order in favor of Garcia

confirming child support arrearage in the amount of $131,923.14. Dkt. 31-2.

       Almost a year later, Garcia used this order to apply for a judicial writ of

withholding to garnish Blessett’s wages and to place a child support lien on some of

Blessett’s real property. Dkt. 31-3; Dkt. 31-4. In response, Blessett filed a lawsuit against

Garcia to have the child support liens released. Dkt. 31-6. Garcia answered the lawsuit,



1/6
and then asserted counterclaims of her own for “a cumulative money judgment” and for a

declaratory judgment that Blessett did not own any real property that was exempt from

foreclosure. Dkt. 31-17. On June 30, 2017, the Galveston County court granted Summary

Judgment in favor of Ms. Garcia on each of her counterclaims. Dkt. 31-32. Blessett

neither filed a motion for new trial nor appealed the county court’s order. Dkt. 31 at 11.

Subsequently, Garcia foreclosed on Blessett’s property, which was ultimately sold at

public auction in partial satisfaction of the child support arrears he owes. Id.

        Since Blessett’s property was sold at public auction, he has filed a series of

lawsuits in this Court to collaterally attack the state-court order that led to the foreclosure

of his property. Other than this one, each of these lawsuits has already been dismissed.1

In the pending motion, Garcia asserts that this case should be dismissed under Federal

Rules of Civil Procedure 12(b)(1), 12(b)(6), 9(b), and Texas Civil Practice and Remedies

Code § 27.006 (a)-(d). For the reasons stated below, the Court finds that Garcia’s motion

to dismiss should be granted on 12(b)(1) grounds. Accordingly, the Court finds it

unnecessary to discuss the Defendants’ 12(b)(6), 9(b), or § 27.006 (a)-(d) arguments. See

Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (“Ordinarily, where both these

grounds for dismissal apply, the court should dismiss only on the jurisdictional ground

under Fed.R.Civ.P. 12(b)(1), without reaching the question of failure to state a claim

under Fed.R.Civ.P. 12(b)(6).”).
1
 See Blessett v. Tex. Office of the AG Galveston Cty. Child Support Enf't Div., No. 3:17-CV-164, 2018 WL
836058, 2018 U.S. Dist. LEXIS 22972 (S.D. Tex. Feb. 12, 2018) (the Court granted the defendant’s motion to
dismiss); Blessett v. Sinkin Law Firm, No. 3:17-CV-370, 2018 WL 1932386, 2018 U.S. Dist. LEXIS 67683 (S.D.
Tex. Apr. 23, 2018) (the Court granted the defendant’s motion to dismiss); Blessett v. Jacoby, No. 3:18-CV-00153,
2018 WL 5014146, 2018 U.S. Dist. LEXIS 177837 (S.D. Tex. Oct. 16, 2018) (the Court granted the defendant’s
motion to dismiss); Blessett et al. v. Galveston County Child Support Division et al., No. 3:18-CV-00415 (S.D. Tex.
Feb. 14, 2018) (parties stipulated to dismissal).


2/6
                                   Standard of Review

       “[F]ederal courts are courts of limited jurisdiction.” Hashemite Kingdom of Jordan

v. Layale Enters. (In re B-727 Aircraft), 272 F.3d 264, 269 (5th Cir. 2001). Thus, a

federal court is required to presume that “a cause of action lies outside [its] limited

jurisdiction” until “the party asserting jurisdiction” can prove otherwise. Griffith v. Alcon

Research, Ltd., 712 F. App'x 406, 408 (5th Cir. 2017) (internal quotation marks omitted).

In proving its jurisdictional case, a party may direct the Court to look at “(1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus the court’s resolution

of disputed facts.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

Ultimately, a court cannot dismiss a claim for lack of subject matter jurisdiction unless “it

appears certain that [a party] cannot prove any set of facts” in support of its assertion that

jurisdiction is appropriate in federal court. Bombardier Aero. Emple. Welfare Benefits

Plan v. Ferrer, Poirot & Wansbrough, P.C., 354 F.3d 348, 351 (5th Cir. 2003).

                                          Analysis

       Garcia asserts that this Court lacks subject matter jurisdiction over this dispute,

because Blessett asks the Court to “review, modify, or reverse” a state court order, which

is expressly prohibited by the Rooker-Feldman doctrine. Dkt. 31 at 14. The Court agrees.

       Under federal law, the Supreme Court has exclusive “authority to review a state-

court judgment.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283

(2005); 28 U.S.C.S. § 1257 (2018). Therefore, “federal [district] courts do not have the

power to modify or reverse state court judgments except when authorized by Congress.”


3/6
Burciaga v. Deutsche Bank Nat’l Tr. Co., 871 F.3d 380, 384 (5th Cir. 2017). Casually

referred to as Rooker-Feldman, this doctrine was created to bar “cases brought by state-

court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of

those judgments.” Houston v. Queen, 606 F. App’x 725, 730 (5th Cir. 2015). In Exxon,

the Supreme Court explained that this doctrine is triggered by the existence of “four

elements: (1) a state-court loser; (2) alleging harm caused by a state-court judgment; (3)

that was rendered before the district court proceedings began; and (4) the federal suit

requests review and reversal of the state-court judgment.” Id. (quoting Exxon Mobil

Corp., 544 U.S. at 284).

       Here, the Court finds that all four elements of the Rooker-Feldman doctrine are

met, which requires the dismissal of this action for lack of subject matter jurisdiction.

First, the county court’s summary judgment order in favor of Garcia makes Blessett a

state-court loser. Dkt. 31-32. Second, in his complaint Blessett alleges that he was caused

harm by the county court’s order. Dkt. 22. Third, Blessett concedes that he filed suit in

this Court in order to “redress” the harm he experienced as a result of the county court

order requiring him to pay child support arrearage to Garcia. Id. And fourth, Blessett’s

complaint asks this court to review and reverse the harm he has experienced as a result of

the county court judgment. Id. Thus, as a state-court loser who decided not to avail

himself of his right to appeal, it would be inappropriate to allow Blessett’s suit to

continue here in light of the Rooker-Feldman doctrine.




4/6
       While Blessett may argue that his complaint merely asserts an independent civil

rights claim—a party cannot escape Rooker-Feldman by “casting…a complaint in the

form of a civil rights action.” Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir.

1994); see also Truong v. Bank of Am., N.A., 717 F.3d 377, 382 (5th Cir. 2013) (the

Rooker-Feldman doctrine does not preclude a plaintiff from “present[ing] some

independent claim, albeit one that denies a legal conclusion that a state court has reached

in a case to which he was a party.”). This is exactly what Blessett attempts to do:

       Beverly A. Garcia you are being sued for the deprivation of the rights and

       privileges of a citizen of the United States. To redress the independent

       nonjuducual acts and civil administrative actions lacking judicial force

       performed against the plaintiff.

Dkt. 22 at 1. In reality, Blessett’s civil rights claim is so “inextricably intertwined with

[the] challenged [county] court[’s] judgment” that allowing this case to survive dismissal

would “in substance would be appellate review of the state judgment.” Weaver v. Tex.

Capital Bank N.A., 660 F.3d 900, 904 (5th Cir. 2011) (quotations omitted). Accordingly,

this suit must be dismissed because the Court lacks subject matter jurisdiction to sit in

appellate review over prior state-court judgments. See Exxon Mobil Corp., 544 U.S. at

283; see also 28 U.S.C.S. § 1257.




5/6
                                     Conclusion

       For the foregoing reasons, the Court GRANTS Garcia’s motion and ORDERS

that this case be dismissed.

       SIGNED at Galveston, Texas, this 4th day of March, 2019.


                                           ___________________________________
                                           George C. Hanks Jr.
                                           United States District Judge




6/6
